Citation Nr: 1635269	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Evaluation of irritable bowel syndrome (IBS), currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to October 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for IBS assigning a 10 percent evaluation, effective October 7, 2007.  This appeal arises from the Veteran's disagreement with assigned initial disability evaluations.

The issue was previously remanded by the Board in March 2013.  The requested development has been substantially complied with and the issue is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's IBS more nearly approximates severe symptomatology of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for IBS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7319 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2015).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (SOC). 

In this case, the Veteran was provided with VCAA notice in March 2008 prior to the initial rating decision provided by the RO.  The letter informed the Veteran how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  The February 2009 SOC provided the Veteran with the relevant rating criteria for IBS and he was informed of the evidence needed to achieve higher schedular ratings.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records, VA treatment records and identified private treatment records were associated with the claim file.  Significantly, the Board February 2013 remand requested that outstanding private treatment records be obtained.  Subsequently, in a June 2013 letter, the Veteran's attorney clarified that the identified records pertained to the Veteran's psychiatric treatment and were not relevant to the IBS claim.  Therefore, there was no need to obtain them.  Accordingly, as the records were not relevant to the pending issue, they were not obtained.  The Veteran has not identified any additional records that VA needs to obtain for an equitable disposition of the claim. 

In addition, the Veteran was afforded appropriate VA examinations.  The examiners who conducted the April 2008 and August 2012 examinations had access to and reviewed all the evidence in the claims file, recorded the Veteran's subjective complaints, and provided detailed and comprehensive opinions regarding the severity of the Veteran's IBS symptoms.  The examination reports were thorough and sufficiently detailed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate only if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's IBS has been rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319 as irritable colon syndrome.  He has a rating of 10 percent.  Under DC 7319, a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A maximum 30 percent rating is assigned when there is severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.  The Board further notes that 38 C.F.R. § 4.114 prohibits simultaneous evaluations under DCs 7301 to 7329, inclusive; DCs 7331 and 7342; and DCs 7345 to 7348.

The Board has reviewed the evidentiary record to determine whether the Veteran is entitled to receive a higher rating for IBS under DC 7319.  Upon consideration of the evidentiary record as a whole, the Board finds that the overall disability picture has more nearly approximated the 30 percent rating, such as increased abdominal distress, and frequent bouts of diarrhea with weight loss, throughout the appeal period including some worsening of symptomatology.  See 38 C.F.R. § 4.7.  

At the April 2008 VA examination the Veteran reported cramping and loose stools on a daily basis lasting a few minutes at a time.  There was no reported weight loss, nausea, vomiting, anemia or malnutrition, or anemia.

A March 23, 2009 letter from L. Martin., Adult Mental Health/Psychiatric Nurse Practitioner, notes that the Veteran had lost 4 pounds in the past month due to depression, lack of appetite and the effects of IBS.

Private treatment records of August 2010 note that the Veteran's IBS was well under control and required Lomotil very sparingly.  He also used a scoop of Metamucil daily for regularity.

Records of June 2011 note symptoms of diarrhea which he needs to manage daily.  He was prescribed Bentyl and Lomotil to use as needed.  It was noted IBS was stable.  

At the August 2012 VA examination the Veteran reported taking five different medications on a daily basis for the management of the IBS related symptoms.  He reported frequent pain which impacts his ability to work and concentrate.  He also reported he has difficulty in traveling due to bathroom accessibility and that he had to change jobs from an emergency responder as a fireman to an IT specialist as the environment in the latter was more IBS friendly.  He also stated he could not take mass transit as he could not afford not to have a bathroom accessible.  Current symptomatology included anxiety, stomach pain, incontinence, urge to defecate, gas and incomplete evacuation, loss of control of feelings, and lack of focus.  The examiner noted diarrhea with frequent lose stools but no alternating diarrhea and constipation, and no anemia, nausea, weight loss or vomiting.  The examiner characterized the Veteran's symptoms as frequent episodes of bowel disturbance with abdominal distress.

In support of his appeal, the Veteran submitted various lay statements from fellow co-workers and relatives.  These lay statements are probative insofar as they report relevant symptomatology which is capable of lay observation.  See Layno, 6 Vet. App. at 469 .

A statement received in May 2008 from J. Sala, notes that he observed the Veteran use the bathroom frequently and multiple times a day while working at the fire department and this was due to IBS as related to him by the Veteran.  

Three lay statements were received in January 2013, from a co-worker, from the Veteran's wife and from the Veteran himself.  In the statement from B. Powers, a co-worker, notes that he has observed the Veteran's severe stomach discomforts with severe diarrhea in the office.  In the statement from D. Bellack, the Veteran's wife, she noted that she has observed the Veteran have daily and near constant severe diarrhea and abdominal distress.  She has seen him experience stomach pain which is frequent, strong and which occurs after eating, before or after a bowel movement, and also with no reason.  He has bowel movements several times a day and has lost noticeable weight in the past months.  He also does not want to socialize due to his IBS problems.

In his letter, the Veteran stated that he had lost 23 pounds recently due to his IBS.  He reported daily bouts of severe diarrhea with more or less constant abdominal distress.  He also reported severe abdominal pain with each diarrhea bout or bowel movement.  Finally, he reported none of his medication have been able to control his abdominal pain.

Upon consideration of the evidence as noted above, the Board finds that the Veteran's symptoms have more nearly approximate the 30 percent disability rating.  While constipation has not been reported, the record shows the Veteran has been on daily medication to maintain regularity.  In 2008 he had daily loose stools several times a day with pain.  In August 2010 he was noted to finally now be on a relatively stable regimen which, despite the lack of treatment records leading to this entry, indicate that the Veteran's IBS was uncontrolled prior to then.  At the August 2012 VA examination he reported daily near constant discomfort and severity of his diarrhea to such a degree that he needed to change jobs.  Further, his daily regimen of medications to control his symptoms included five different medications; however, despite medication, he essentially has continued experiencing debilitating episodes.

Finally, as noted, the lay statements of record also support a disability picture which more nearly approximates that of a severe level.  Indeed, his wife stated that the symptoms occur daily, are severe, and have affected his job and social life.  She also stated he has lost a significant amount of weight recently.  These symptoms were echoed in the Veteran's own statement.  Co-workers also described symptoms of diarrhea and the need to use the restroom several times throughout the day with severe stomach discomforts.  The Board finds these statements to be competent reports of the severity of the Veteran's symptoms and credible as they are consistent with the record.  

Given the above, the Board finds that during the entire appeal period, IBS was severe enough to more nearly approximate the symptoms of the 30 percent rating.  Thus, for the reasons stated above, an increased evaluation for IBS to 30 percent is warranted.

Turning to whether the Veteran warrants a rating in excess of 30 percent for any period, the Board notes that the Veteran or his representative has not submitted any evidence or argument alleging a worsening of the IBS to warrant a higher evaluation.  A 30 percent rating is the highest schedular award possible for IBS.  As the Veteran is already in receipt of the maximum benefit allowed under DC 7319, an increased evaluation under that DC is not for application. 

The Board has considered the application of other diagnostic codes, but none others are applicable in this instance.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A rating of 50 percent could potentially be assigned under Diagnostic Code 7301 (adhesions) for definite partial obstruction shown by X-ray and frequent and prolonged episodes of severe colic distention, nausea or vomiting.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7307 (gastritis) for severe hemorrhages or large ulcerated or eroded areas.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7323 (colitis) for severe ulcerative colitis with numerous attacks a year and malnutrition.  Finally, a rating of 60 percent could potentially be assigned under Diagnostic Code 7346 (gastroesophageal reflux disease) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Codes 7301, 7307, 7323, 7346 (2013). 

However, throughout the entire appellate period, there is no objective or subjective evidence that the Veteran's overall disability picture approximates any of these rating criteria.  A review of the relevant treatment records and examination reports show that the Veteran has complained of diarrhea, severe abdominal pain and some weight loss.  However, there was no diagnosis of, or evidence suggestive of colitis, adhesions, anemia, malnutrition, or significant weight loss. 

As shown above, the Board has considered the Veteran's disability under other pertinent criteria, but finds that there are no other rating codes which either provide for an evaluation higher than the currently-assigned rating of 30 percent, or are appropriate for rating the Veteran's IBS.  Accordingly, the most appropriate diagnostic code for rating purposes is Diagnostic Code 7319.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. I f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The current evaluation contemplates the Veteran's IBS symptoms of abdominal pain, diarrhea and weight loss, as discussed above.  In addition, the record does not reflect hospitalizations due to the Veteran's IBS.  With regard to whether there has been marked interference with employment, although when the symptoms were more active, the Veteran had some limitations and the Veteran switched jobs due to his symptoms, the record does not show that his IBS markedly affected employment (which is different than employability).  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994); Stanton v. Brown, 5 Vet. App. 563, 564-70 (1993) (issue of extraschedular rating under § 3.321(b)(1) is separate from that of a total disability rating based on individual unemployability).  As discussed above, there are higher or separate ratings available under other related DCs should the Veteran produce additional symptomatology, but the Veteran's IBS is not productive of such manifestations at this time.  DC 7319 sufficiently contemplates the Veteran's current disability picture.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected IBS under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

An increased evaluation of 30 percent for service-connected IBS is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


